Citation Nr: 1741784	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-19 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to the service-conducted disability (TDIU).


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2010 and March 2013, the Veteran presented sworn testimony before a Decision Review Officer and the undersigned at hearings conducted at the RO and via video conference, respectively.   Copies of the hearing transcript have been associated with the Veteran's claims file.   At the March 2013 hearing before the undersigned, the Veteran, through his attorney, submitted additional evidence (private treatment report, Social Security records and medication list) along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in a supplemental statement of the case is not required.  38 C.F.R. § 20.1304 (2016). 

The case was remanded by the Board in September 2014 for further development. 


FINDING OF FACT

The service-connected right knee degenerative joint disease, status post meniscal tear, is not shown to preclude the Veteran securing and following substantially gainful employment consistent with his educational and work background.



CONCLUSION OF LAW

The criteria for the assignment of a total rating based on individual unemployability by reason of service-connected disability have not been met. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112  (2004). 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran that fully addressed all notice elements and was sent prior to the initial decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Notice consistent with the Court's holding in Dingess was provided to the Veteran.  

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 38 (1993).  The RO has obtained the service treatment records, VA clinical records, and private medical records.  Additionally, the Veteran was afforded adequate medical examination in furtherance of his claim. VA provided examination in June 2016  for a knee disorder.  The examination is adequate because it was performed by a medical professional based on review of the claims file and a solicitation of history and symptomatology from the Veteran, and examination of the Veteran. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner considered the Veteran's reported medical history and lay statements concerning the service-connected disability.  The VA examiner described the symptoms and manifestations due to the service-connected disability.  The examination report is accurate and fully descriptive.  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438  (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein, such that the essential fairness of the adjudication is not affected. 

The Board finds that the AOJ has complied with previous Remand directives. 

TDIU

A veteran may be awarded TDIU upon a showing that he or she is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disability or disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2016).  Consideration may be given to his or her level of education, special training, and previous work experience in making this determination, but not to age or the impairment caused by any nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). 

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability. 38 C.F.R. § 4.16 (a) (2016).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation. Id.  

The Veteran is service connected for right knee degenerative joint disease, status post meniscal tear, rated as 10 percent disabling.  Service connection is in effect for one this disability only. The Veteran does not have a single disability rating rated at 60 percent disabling.  His combined rating is 10 percent. Therefore, the schedular criteria for a total disability rating under the provisions of  38 C.F.R. § 4.16(a) have not been met. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Submission to the Director of Compensation Service for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 38 C.F.R. § 4.16(b).  Accordingly, the Board must determine whether the Veteran is shown to be unemployable due to his service-connected right knee disability.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005 ) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides." 

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income. In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether the service-connected disabilities alone are of sufficient severity to produce unemployability. 

The determination as to whether a total disability rating based on individual unemployability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). 

The Veteran underwent a VA examination in June 2016 for a knee disorder.  The examiner noted that the Veteran has pain with prolonged standing or walking. The Veteran has a problem with prolonged sitting.  He has to elevate the leg while sitting.  However the Board notes that the Veteran is able to sit if it is not prolonged and he can take breaks.  The Board has also considered Social Security records provided by the Veteran.  They show that in 2011, he was found to continue to be disabled.  The primary diagnosis was osteoarthritis of the right knee.  State records from March 2009 show that his maximum work capacity was light work.  The Board recognizes that since that time he may no longer be able to engage in such physical work.  Also, evidence of a decision that the Veteran is unable to work due to disability that is made by the Social Security Administration is certainly evidence in support of the current claim, but the Board is bound by its law and regulations.  A showing of the award of Social Security Administration disability benefits is not dispositive of the current claim.

The Veteran testified at a March 2013 Board hearing before the undersigned VLJ. The Veteran testified that because of the problem with his leg, he has not been able to hold a job.  There is no evidence from his testimony that he is not able to do sedentary work. 

As noted, the Veteran has not met the minimum schedular threshold for unemployability under 38 C.F.R. § 4.16(a).  The Board finds that the evidence of record does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.

He has the education, skills, and work experience to secure and follow substantially gainful employment, notwithstanding impairment due to his service-connected disability.  Consideration has been given to his educational background and work history. In his November 2007 Application for Increased Compensation Based on Unemployability shows that the Veteran has three years of college education.  It shows that the Veteran was employed as a machinist and left due to disability.  The record also shows the Veteran was self-employed as a carpet delivery person or carpet layer in the mid to late 1980s. He has variously reported last working in 1989, 1993 and 1995.  

The Board has considered the Veteran's statements in support of his claim. The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not competent, however, to identify a specific level of disability associated with his service-connected right knee, and whether the service-connected disability precludes employment, as he is shown to have no medical or vocational specialist experience or education.  

The Veteran's three years of college education show he can perform sedentary work.  The record also shows the Veteran can run a business.  In his application for increased compensation in November 2007, the Veteran stated he was self-employed as a carpet delivery driver from 1985 to 1992.  Based on his skills running a business and 3 years of college the Board finds that the Veteran is capable of doing sedentary work.  The issue is not whether he can perform the employment he previously performed as machinist, carpet delivery or truck driver or carpet layer, but whether he can secure or follow substantially gainful employment in accordance with his level of education, special training, prior work experience, and the severity of his service-connected disability.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  The evidence of record shows that the Veteran is capable of such.  Work which is no more than sedentary and which permits him to take breaks as necessary is within his physical ability and is consistent with his education and occupational background.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against a TDIU.  There is no doubt to be otherwise resolved.  As such, the appeal is denied. 


ORDER

A total rating based on individual unemployability by reason of service-connected disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


